The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                   September 16, 2013

                                   No. 04-13-00553-CR

                                  Gilbert VILLAREAL,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR5696
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                     ORDER

      The Appellant’s motion for extension of time to file the Notice of Appeal is GRANTED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court